Citation Nr: 0021439	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran was a member of the United States Merchant Marine 
from December 1943 to February 1945.  The veteran's DD-214 
indicates that in this capacity he was embarked on ships in 
ocean going service for the following periods: from December 
3, 1943 to February 14, 1944; from April 3, 1944 to May 15, 
1944; from June 9, 1944 to July 15, 1944; and from December 
10, 1944 to February 19, 1945. 38 C.F.R. § 3.7(x)(15) (1999). 

This appeal arises from a December 1997 rating action in 
which the Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont, denied service connection for a 
nervous condition.

The Board in November 1999 found the claim well grounded and 
remanded the claim for development to include a psychiatric 
examination.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from an acquired 
psychiatric disorder.

2.  An acquired psychiatric disorder did not develop during 
any period of ocean going service in the Merchant Marines.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active wartime service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.7 (x)(15), 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement dated April 15, 1997, the veteran clarified 
earlier reports concerning the onset of a psychiatric 
disorder by noting that he had a nervous breakdown while 
serving on a ship named the "Robert E. Perry," and that he 
was taken off the ship and treated at a U.S. Army field 
hospital in Wales.  His DD-214 shows that he served aboard 
the Robert E. Peary from April 3, 1944 to May 15, 1944. 
Documented attempts by the RO to retrieve the medical records 
of this treatment from the National Personnel Records Center 
and the Health Data Center were unsuccessful.

The veteran was hospitalized at the Bangor State Hospital in 
June 1945.  The hospitalization records reveal that the 
veteran was diagnosed with manic depressive psychosis, 
etiology unknown. 

A letter of medical treatment dated in March 1997 was 
received from C.D. Sparrow, M.D.  Dr. Sparrow reported that 
he was a licensed medical doctor in Newfoundland with a 
certificate to the College of Family Practice in Canada, 
equivalent to the American College of Family Practice.  Dr. 
Sparrow stated that over the years the veteran has suffered 
from anxiety, with frequent panic attacks.  Dr. Sparrow noted 
that the veteran's anxiety had been treated with Oxazepam, 
was well as Benzodiazepine to help the veteran sleep.  
Current relevant treatment consisted only of Oxazepam.  Other 
current symptoms included restlessness with difficulty 
sitting still, becoming tired very easily, a lot of muscle 
tension, considerable trouble falling or staying asleep, and 
becoming readily annoyed or irritable.  Dr. Sparrow did not 
feel that the veteran was depressed or that he had other 
underlying psychiatric disease.  He indicated that for the 
past several years, the veteran had discussed his service in 
the Merchant Marine during World War II.  In particular, the 
veteran recalled incidents of being torpedoed on numerous 
occasions.  He was involved in saving boats that were 
sinking.  As a result of these rescue missions, the veteran 
reported spending three months at a hospital in Wales for 
what he described as his nerves being shot.  Dr. Sparrow 
concluded that a lot of the veteran's "bad nerves" were a 
result of his war experiences.

In a January 2000 letter, Dr. Sparrow reported that the 
veteran was currently in a level four health care facility, 
which took care of essentially all his needs, and where he 
was likely to stay for the remainder of his life.  The 
veteran was permitted to socialize in the community during 
the day.  Significant physical disabilities included 
diabetes, chronic obstructive lung disease, and 
osteoarthritis.  Dr. Sparrow noted that the veteran had 
ongoing anxiety manifested by tension and sleeping 
difficulties.  The anxiety was controlled by medication.  

A psychiatric examination was conducted in March 2000 by D. 
Bhalla, M.D., a staff psychiatrist with Western Health Care 
Corporation.  A history of the veteran's period of service 
was noted.  He reportedly was torpedoed while aboard ship on 
the Irish Coast in 1940, and then traveled with troops to 
Liverpool, England.  He reportedly had several further 
seagoing adventures, including being deported to Nova Scotia, 
and became so distressed that he was treated with 
electroconvulsive therapy (ECT).  He was noted to have been 
treated in Bangor, Maine for approximately three months, and 
to have seen a psychiatrist in 1945.  He reportedly had been 
having nightmares about trouble on ships at that time.  He 
complained that he still suffered from those nightmares 
currently, occurring approximately every six to seven days, 
with much sweating and shaking, and weakness and difficulty 
getting back to sleep.  After the war he reportedly worked on 
a fishing boat until 60 years of age.  He reported currently 
getting depressed, sad, and down, with difficulty sleeping 
and watching television until late at night.  He reported 
good appetite but no energy.  He also complained of no 
interest in things.  He reported feeling suicidal but making 
no attempts at suicide.  Though he had no symptoms of panic 
attacks he did at times feel his heart becoming tight.  A 
history of significant alcohol consumption was noted.  Upon 
mental examination, the veteran had good eye contact but was 
occasionally tearful.  The veteran was well oriented for 
place and time, with slight impairment of short-term memory.  
Insight was good.  The psychiatrist assessed no clearly 
elicited psychiatric disorder.  The psychiatrist noted that 
the veteran had a depression and sadness as a symptom, but 
that these were probably because of life circumstances.  The 
psychiatrist added, "Clinically he had no depression that I 
could make and base any recommendations on."  

Dr. Bhalla again examined the veteran in August 2000, and the 
veteran again reported having gone through a lot during the 
war including being torpedoed in 1940 on the Irish Coast.  
The veteran again complained of dreams about the war.  Dr. 
Bhalla assessed, "Apart from depression as a symptom, I do 
not clearly identify any psychiatric disorder."  


Analysis

Initially, the Board found the veteran's claim well grounded 
when it remanded the claim in November 1999.  Hence it 
remains well grounded, pursuant to 38 U.S.C.A. § 5107 (a) 
(West 1991), in that the claim is plausible.   Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board remanded the claim in November 1999, for 
an opinion by a psychiatrist as to the nature and etiology of 
any current psychiatric disorder.  As detailed below, a 
psychiatrist opined that there was no current psychiatric 
disorder.  Hence the requested medical development has been 
satisfied.  The RO has made all reasonable efforts to obtain 
all available evidence pertinent to the claim, and proper 
appellate development, including appropriate notice to the 
veteran, has been made.  The Board therefore finds that the 
duty to assist has been met.


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The veteran's history of stressful events in ocean going 
Merchant Marine service are noted in the medical record, as 
well as in statements submitted by the veteran.  However, a 
current diagnosis of post-traumatic stress disorder (PTSD) 
has not been made.  Service connection for PTSD requires 
current medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  Accordingly, absent a current diagnosis of 
PTSD, service connection cannot be established for PTSD.  

Although Dr. Sparrow has assessed a current anxiety disorder, 
the record reflects that Dr. Sparrow is a family practice 
doctor.  Hence his area of greatest expertise is not 
psychiatry.  In contrast, Dr. Bhalla, a practicing 
psychiatrist, assessed that the veteran has current symptoms 
of depression, but no clinically defined psychiatric 
disorder.  The Board considers Dr. Bhalla's medical opinion 
regarding the veteran's psychiatric condition to carry 
greater weight than the opinion of Dr. Sparrow, owing to Dr. 
Bhalla's apparent greater medical expertise in the field of 
psychiatry, as well as the fact that Dr. Bhalla reviewed a 
copy of the claims folder in connection with his examination 
of the veteran.  Accordingly, based on the weight of the 
current medical evidence, the Board determines that the 
veteran does not currently have a psychiatric disorder.  
Absent a current psychiatric disorder, service connection for 
an acquired psychiatric disorder cannot be established.  38 
U.S.C.A. § 1110.  The preponderance of the evidence is 
against entitlement to service connection for a psychiatric 
disorder.  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Service connection for a psychosis may be established where a 
psychosis is manifested to a compensable degree within the 
first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
However, this presumption does not apply in the veteran's 
case for two separate reasons.  First, his periods of ocean 
going service were all less than 90 days.  Second, the 
diagnosis of a psychosis has not been confirmed by current 
clinical evidence.  A proper basis is not afforded for 
granting service connection for a psychiatric disorder.  



ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

